Citation Nr: 0919944	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  95-04 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a psychiatric 
disability.  

3.  Entitlement to an increased rating for residuals of 
injury to the fourth finger and index finger of the left 
(minor) hand, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from February 1959 to May 
1960.

This claim is on appeal from the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appellant testified at a hearing before the Board in 
September 1998.  A transcript of the hearing testimony is 
associated with the claims file.  However, the Member of the 
Board (now known as Veterans Law Judges) who conducted the 
September 1998 hearing has since retired.  Thereafter, the 
appellant was offered and accepted another hearing before the 
undersigned Veterans Law Judge in June 2006. A transcript of 
this hearing is also of record.

This case was remanded by the Board in February 1999, 
December 2003, January 2006 and January 2007.  


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine, spinal 
stenosis and anterolisthesis is attributable to service.  

2.  Adjustment disorder with mixed anxiety and depressed mood 
is attributable to a service connected disease or injury.  

3.  Before August 26, 2002, residuals of injury to the fourth 
finger and index finger of the left (minor) hand was 
manifested by pain, weakness, numbness and loss of strength. 

4.  After August 26, 2002, residuals of injury to the fourth 
finger and index finger of the left (minor) hand is 
manifested by pain on motion, swelling and loss of strength.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine, spinal 
stenosis and anterolisthesis was incurred in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Adjustment disorder with mixed anxiety and depressed mood 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310 (2008).

3.  Residuals of injury to the fourth finger and index finger 
of the left (minor) hand were no more than 0 percent 
disabling prior to August 26, 2002.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5219, 5223, 5225 
(2002).

4.  Residuals of injury to the fourth finger and index finger 
of the left (minor) hand are no more than 0 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5219, 5223, 5225, 5229, 5230 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
dated in October 2007.  Regarding the appellant's claim for 
an increased rating, the Board notes that the recent case 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), held that a 
notice letter must inform the veteran that, to substantiate a 
claim, he or she must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  The Court also 
held that where the claimant is rated under a diagnostic code 
that contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  The 
Court further found that the notice must provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

Here, the appellant was provided with notification regarding 
the rating criteria in a Supplemental Statement of the Case 
(SSOC).  Also, he was informed in the October 2007 VCAA 
letter that the nature and symptoms of the condition, 
severity and duration of the symptoms, and impact of the 
condition and symptoms on employment are considered in 
determining disability ratings.  Examples of the type of 
evidence that may be submitted was also provided.  Although 
the appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
he was provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, appropriate 
examinations have been conducted.  We also note that the VA 
examinations were adequate.  The examiner reviewed the 
history and established clinical findings.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  No further assistance 
to the appellant with the development of evidence is 
required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Accordingly, the Board will address the merits of the claims.  

Legal Criteria and Analysis 

Service Connection 

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, __ 
F.3d __ (C.A. Fed. 2009) (March 5, 2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  Certain 
chronic diseases, such as arthritis and psychoses, may be 
service connected if manifested to a degree of 10 percent 
disabling or more within one year after separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309 (2008). 

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non- 
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.  

The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  As the amendment is restrictive, it is to 
be applied prospectively; it is not for application in the 
present claim.  

The Board notes that the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not applicable as it has not been claimed 
that the disabilities were incurred while engaging in combat.


 

Service connection for a low back disability 

The appellant has appealed the denial of service connection 
for a low back disability.  After review of the record, the 
Board finds in favor of the appellant's claim.  

Service treatment records reflect treatment for back pain.  
In April 1959, the appellant reported a sore back.  He was 
prescribed what appears to be rubbing compound and no further 
follow-up was noted.  In March 1959, he complained of back 
pain of one week.  He noted that the pain was more severe at 
night.  No history of injury or strain was noted.  X-rays 
lumbar sprain, constitutional inadequate was noted.  No heavy 
lifting was recommended.  Seven day history severe lumbar 
sacral pain and pressure to lower left rib cage was noted in 
February 1960.  Examination was  negative for bony or soft 
tissue pathology.  Muscle spasm was noted in March 1960.  The 
next day, back pain associated with moving a refrigerator was 
noted.  Examination revealed negative results.  Probable 
strain syndrome was noted.  The appellant's separation 
examination in May 1960 noted normal spine and the appellant 
denied a history of arthritis.  

In April 1978, low back pain was diagnosed.  Low back pain 
was again noted in June 1978.  In a June 1978 examination, 
the appellant reported he had not worked since 1974 when his 
back went out.  Before that he worked as a laborer. 
	
In the July 1978 VA compensation and pension examination, the 
appellant reported that he injured his back while in basic 
training in 1959 and that since the injury he has been in 
constant pain.  He reported that his back went out again on 
him in 1974.  Myositis lumbar spine with limited range of 
motion was diagnosed.  

In December 1987, the appellant was seen for low back pain.  
Arthritis was diagnosed.  The appellant reported in August 
1990 that he could not work as a plumber because of low back 
problems.  In March 1993, the appellant reported low back 
pain for 30 days.  Back injury in 1978 was noted.  Low back 
pain for one week and injury from service was noted in April 
1993.  Mild degenerative arthritis, mild desiccations at 
multiple levels and disc bulge at L4-L5 levels were diagnosed 
in February 1995.  

The appellant's wife stated in October 1998 that since the 
appellant's discharge in 1960 he has had severe back pain 
from the two injuries that occurred in service in 1959 and 
1960.  She further noted that he had frequent office visits 
from a private doctor from one to two times a month, and was 
prescribed a back brace and pain medication.  She noted that 
the appellant was informed that he was entitled to VA medical 
care in 1974, and has since been treated there.  She noted 
that the appellant sleeps on a board under the mattress for 
his back and that he continues to use a back brace.  The 
appellant's wife maintained that the appellant's back 
problems have disrupted their family and social life.  

In October 2002, the appellant reported low back pain.  
Severe back pain for three weeks was noted in June 2003.  
Degenerative arthritis of the spine and unable sleep because 
of pain were noted.  

In June 2006, Dr. P noted the appellant was his patient and 
that he had lower spinal stenosis and sciatica.  Dr. P noted 
that, after careful review of his medical records and service 
history, he determined that the appellant's back condition is 
more likely than not a direct result of service related 
injury.  

The appellant was afforded a VA compensation and pension 
examination in April 2007.  During this examination, history 
of back trauma twice during service was noted.  X-ray results 
revealed degenerative disc disease, L-1 through L-4 with 
minimal anterolisthesis of L-3 on L-2 and L-2 on L-1.  A 
diagnosis was given of degenerative disc disease of the 
lumbar spine, L-1 through L-4-5 levels, and mild to moderate 
spinal stenosis and anterolisthesis of L-1-2 and L-2-3 
levels.  The VA examiner has opined that the appellant's 
current spinal condition is not caused by or a result of old 
transitory episodes of back strain during service because 
there is no evidence of any spinal problems since discharge 
from service (1960) until 1978 which was 18 years later.  The 
examiner noted that the appellant was hospitalized for 
alcoholism in 1976 and also with trauma to the ankle reported 
then which also could be a reason for later development of 
low back pain or the appellant may have some new back 
traumas.  

In October 2007, Dr. P opined that the appellant's back 
disability is a direct result of injuries the appellant 
sustained in service.  

In October 2007, the appellant's wife stated that the 
appellant's injured back has caused him difficulty holding a 
job.  She stated that the injury has worsened over the years 
to a degree that the appellant cannot stand for long periods 
of time or walk more than a block or two.  She stated that 
she has taken care of him and do all the shopping, cooking 
and everyday activities.  

Via various statements the appellant has stated that he had 
two separate back injuries in service and that since service 
he has had trouble.  He reported that he did not recall 
having a separation examination.  He noted that when he 
separated he was told that he was not a veteran and was not 
informed that he was entitled to medical benefits until 1974.  
He stated that his back started bothering him about three to 
four months after separation and that he received on-going 
private medical care for low back symptomatology from 1960 to 
1974 but those records are no longer available.  According to 
the appellant, arthritis has added to his pain and his back 
condition radiates down his legs.  The appellant has denied 
any post service accidents that may have contributed to his 
back problems.  

The Board finds that service connection for degenerative disc 
disease of the lumbar spine, spinal stenosis and 
anterolisthesis is warranted.  In this regard, the Board 
notes that service treatment records reflect 
complaints/treatment for the back in April 1959, March 1959, 
February 1960 and March 1960.  X-rays showed lumbar sprain.  
Constitutional inadequate was noted in March 1959.  In March 
1960, back pain associated with moving a refrigerator was 
noted.  Examination revealed negative results.  Probable 
strain syndrome was noted.  In the July 1978 VA compensation 
and pension examination, the appellant reported that he 
injured his back while in basic training in 1959 and that 
since the injury he has been in constant pain.  He reported 
that his back went out again on him in 1974.  Myositis lumbar 
spine with limited range of motion was diagnosed.  In October 
1998, the appellant's wife stated that since the appellant's 
discharge in 1960 he has had severe back pain from the two 
injuries that occurred in service in 1959 and 1960.  In June 
2006, Dr. P noted that, after careful review of his medical 
records and service history, he determined that the 
appellant's back condition is more likely than not a direct 
result of service related injury and that his condition is 
presently worsening.  In October 2007, Dr. P opined that the 
appellant's back disability is a direct result of injuries 
the appellant sustained in service.  

The Board finds that the above evidence warrants a grant of 
service connection as the evidence shows a back disability 
and that the disability is attributable to service.  The 
Board acknowledges that, in the April 2007 VA compensation 
and pension examination, the VA examiner opined that the 
appellant's current spinal condition is not caused by or a 
result of old transitory episodes of back strain during 
service because there is no evidence of any spinal problems 
since discharge from service (1960) until 1978 which was 18 
years later.  However, the Board finds the appellant's 
statements of continuity of symptomalogy credible.  Via 
various statements the appellant has stated that he had two 
separate back injuries in service and that since service he 
has had trouble.  He has also reported that his back started 
bothering him about three to four months after separation and 
that he received on-going private medical care for low back 
symptomatology from 1960 to 1974 but those records are no 
longer available.  The appellant's wife also maintained that 
since the appellant's discharge in 1960 he has had severe 
back pain from the two injuries that occurred in service in 
1959 and 1960.  The appellant has denied any post service 
accidents that may have contributed to his back problems.  
Although the VA examiner has opined that the appellant's back 
disability is not caused by or a result of old transitory 
episodes of back strain during service, the VA examiner's 
opinion is based on the lack of evidence showing of any 
spinal problems since discharge from service (1960) until 
1978.  However, the Board finds the statements of the 
appellant and his wife credible.  These statements establish 
that the appellant has had continued symptoms since discharge 
and that he received private medical care for his low back 
symptomatology from 1960 to 1974 when he then started 
receiving treatment at the VA medical center.  Because the VA 
examiner's opinion discounts the appellant's statements of 
continuity, the Board finds the opinion unpersuasive as to 
the etiology of the back disability. 

In light of the above, the Board finds that the service 
connection is warranted for degenerative disc disease of the 
lumbar spine, mild to moderate spinal stenosis and 
anterolisthesis.  Accordingly, service connection is granted.  

Service connection for a psychiatric disability 

The appellant has appealed the denial of service connection 
for a psychiatric disability.  After review of the record, 
the Board finds in favor of the appellant's claim.  

Service treatment records show that in the October 1958 
enlistment examination, the appellant denied nervous trouble 
of any sort and depression.  The appellant's enlistment 
examination in February 1959 showed normal psychiatric 
results.  In November 1959, the appellant reported that he 
was nervous and unable to sleep at night.  Examination in 
April 1960 revealed that the appellant was overtly 
comfortable in the interview and that he responded by 
becoming close mouthed and stubborn whenever demands were 
made upon him.  Psychological testing revealed borderline, 
between that of dull normal and mental defective, range of 
intelligence. No evidence of psychosis or psychoneurotic 
behavior were noted.  The appellant was diagnosed with 
borderline intelligence and passive aggressive personality 
disorder, chronic, severe, manifested by stubbornness and 
unwillingness to expend effort, disciplinary difficulties and 
withdrawal.  Separation from service was recommended as his 
condition was deemed not amenable to training.  It was noted 
that it was likely that the appellant would be a source of 
continued disciplinary difficulty if retained in service.  It 
was noted that the appellant's condition was not disabling 
and there were no disqualifying mental defects sufficient to 
warrant discharge under the provisions of AR 635-40A or 40B.  
It was further noted that the appellant was and is mentally 
responsible, both to distinguish right from wrong and to 
adhere to the right.  

The appellant's separation examination in May 1960 noted 
abnormal psychiatric results.  Passive aggressive personality 
disorder, chronic, severe, was diagnosed.  The appellant 
denied a history of depression and nervous trouble of any 
sort at that time.

Chronic alcoholism was diagnosed in January 1976.  It was 
noted that the appellant was admitted in January 1975 for 
treatment of chronic alcoholism.  Alcohol abuse, by history, 
was noted in January 1977.  

In a March 1978 statement, the appellant stated that while in 
service he developed into a bundle of nerves and that he had 
a near nervous breakdown.  He further reported that in the 
psychiatrist final diagnosis he recommended that the 
appellant be honorably discharged.  He reported that at 
numerous times he has been admitted and treated at the VA 
hospital for his nervous condition.  

In a June 1978 examination, the appellant reported that he 
was very nervous and had trouble sleeping.  The appellant 
reported he had feelings of inadequacy and insecurity.  
History of chronic alcoholism and depressive neurosis were 
diagnosed.  In the July 1978 VA compensation and pension 
examination, the appellant reported that he injured his back 
while in basic training, and that since the injury he has 
been in constant pain and suffering from mental distress.  He 
reported that the back pain caused him to be nervous all the 
time.  

Reactive depression, alcoholic by history was noted in June 
1988.  In June 1988, anxiety disorder was diagnosed.  The 
appellant was diagnosed with atypical depression in August 
1990.  The appellant was admitted for atypical depression, 
atypical psychosis in September 1990.  The October 1990 
treatment summary report noted that the appellant suffered 
from depression, poor self-esteem and had angina problems.  
It was noted that the appellant served 16 months in service 
and that he was discharged early because he was found to be 
on the border-line mentally retarded range.  Insomnia for six 
to seven months was noted in February 1993.  Rule out 
schizophrenia or psycho affective disorder were noted in 
April 1993.  

In November 2000, the appellant reported that he was nervous 
most of the time but he denied feeling sad or depressed.  In 
November 2001, the appellant denied feeling depressed or sad 
but reported that he was anxious.  Anxiety was diagnosed.  
Generalized anxiety disorder was diagnosed in April 2002.  In 
October 2003, it was noted that for the past three years the 
appellant has been nervous and anxious though out the day.  

In June 2006, Dr. P noted that the appellant's anxiety 
disorder is directly related to his service.  In October 
2007, Dr. P noted that the appellant's psychiatric disorder 
is a direct result of injuries he sustained in service and 
that his condition is worsening and have lead to significant 
functional impairment.   

The appellant was afforded a VA compensation and pension 
examination in March 2007.  During this examination, the 
examiner noted that the appellant received no psychiatric or 
psychological treatment prior to service and the appellant 
denied alcohol or substance abuse.  The examiner noted that 
post service history revealed that the appellant did not 
receive mental health treatment up until 1976, where he 
completed an alcohol rehab for several weeks.  The examiner 
noted that the appellant was experiencing physical problems 
including low back pain.  The appellant reported that he was 
aggravated, gets pissed off, had difficulty with being 
dependent on his wife and son, and was in chronic pain.  
Depression, feelings of degradation, and the inability to 
work were noted.  

After review of the appellant's service treatment records, 
the examiner opined that the in service diagnosis of passive 
aggressive personality disorder was questionable because 
within the psychiatrist's own recording of the appellant's 
history the appellant did not make a strong case that this 
was a pattern required for a personality disorder.  The 
examiner noted that the psychiatrist indicated that the 
appellant had no difficulties with his instructors or 
classmate and that he had few associations during school and 
had no trouble getting along with them.  The examiner noted 
that a diagnosis of adjustment disorder with disturbance of 
conduct would have been more appropriate at that time.  The 
examiner noted that the appellant had difficulty adjusting to 
military life and that as his history reveals once the 
stressor of being in service was removed, the disorder 
abated.  The examiner opined that the appellant was more 
likely than not suffering from an adjustment disorder with 
disturbance conduct while in service and was no longer 
experiencing an adjustment disorder with disturbance of 
conduct once he received his discharge.  
The appellant was diagnosed with adjustment disorder with 
mixed anxiety and depressed mood, the stressor being back 
pain.  The examiner opined that it is at least as likely as 
not secondary to his chronic back pain and that if his 
chronic back pain is due to a service connected medical 
condition then his adjustment disorder is secondary to the 
service connected medical condition.  The examiner noted that 
the appellant's adjustment disorder with mixed anxiety and 
depressed mood is related to his back pain based on review of 
the C-file and interview with the appellant.  The examiner 
noted that it is possible that the etiology of the back pain 
was in service but that needs to be evaluated medically.  

Via various statements the appellant has maintained that he 
was discharged from service because a nervous condition.  He 
stated that his anxiety started in service.  He reported that 
he was told in service that he had a low IQ and that he was 
told that he was stupid and there was nothing they could do 
with him.  The appellant reported that because of these 
comments he was down and felt jittery and worthless.  He 
stated that he was discharged because they did not know what 
to do with him.  According to the appellant, when he 
separated from service he was not feeling very good about 
himself and had difficulty sleeping.  The appellant has 
reported feeling elements of anxiety during service and 
continued anxiety after service.  

In light of the above, the Board finds that service 
connection for adjustment disorder with mixed anxiety and 
depressed mood is warranted.  In this regard, the Board notes 
that in the July 1978 VA compensation and pension 
examination, the appellant reported that he injured his back 
while in basic training, and that since the injury he has 
been in constant pain and suffering from mental distress.  He 
reported that the back pain caused him to be nervous all the 
time.  As shown above, the Board has found that service 
connection for a back disability is warranted.  The March 
2007 VA examiner diagnosed the appellant with adjustment 
disorder with mixed anxiety and depressed mood, and opined 
that it is at least as likely as not secondary to his chronic 
back pain and that if his chronic back pain is due to a 
service connected medical condition then his adjustment 
disorder is secondary to the service connected medical 
condition.  The examiner noted that the appellant's 
adjustment disorder with mixed anxiety and depressed mood is 
related to his back pain based on review of the C-file and 
interview with the appellant.  As noted except as provided in 
38 C.F.R. § 3.300(c), disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310.  The evidence shows 
a diagnosis of adjustment disorder with mixed anxiety and 
depressed mood, and a VA medical opinion finding that the 
appellant's disability is at least as likely as not secondary 
to his chronic back pain and that if his chronic back pain is 
due to a service connected medical condition then his 
adjustment disorder is secondary to the service connected 
medical condition.  As such, the Board finds that service 
connection is warranted.  Accordingly, service connection is 
granted.  

Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2008).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2008).  As will be explained below, the Board concludes that 
a uniform evaluation is warranted for the issue on appeal.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Residuals of injury to the fourth finger and index finger of 
the left (minor) hand
is rated as 0 percent disabling pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5299-5225.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  38 C.F.R. § 4.27 (2008).  
The appellant's specific disability is not listed on the 
Rating Schedule, and the RO assigned Diagnostic Code 5299 
pursuant to 38 C.F.R. § 4.27, which provides that unlisted 
disabilities requiring rating by analogy will be coded by the 
numbers of the most closely related body part and "99."  See 
38 C.F.R. § 4.20 (2008).  The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.71a, 
Diagnostic Code 5225, ankylosis of the index finger.  

The criteria for rating disabilities of individual fingers of 
the hand were revised during the pendency of this appeal 
effective August 26, 2002.  See 67 Fed. Reg. 48784 (July 26, 
2002).  Under the previous criteria, disabilities of the 
individual fingers were rated under Diagnostic Codes 5224, 
5225, 5226 and 5227, based upon ankylosis of the thumb, index 
finger, middle finger and any other finger, respectively.  38 
C.F.R. § 4.71a, Diagnostic Codes 5224, 5225, 5226, 5227 
(2002). Under the rating criteria that became effective 
August 26, 2002, these Diagnostic Codes remained essentially 
the same, based upon ankylosis of the individual fingers, and 
new Diagnostic Codes 5228, 5229 and 5230 were added 
pertaining to limitation of motion of the thumb, index or 
long finger and ring or little finger, respectively.  38 
C.F.R. § 4.71a, Diagnostic Codes 5228, 5229, 5230 (2008).

Effective August 26, 2002, Diagnostic Code 5229, pertaining 
to limitation of motion of the index finger or of the long 
finger, provides that a noncompensable (0 percent) evaluation 
is warranted for limitation of motion of the index finger or 
the long finger with a gap of less than one inch (2.5 
centimeters) between the fingertip and the proximal 
transverse crease of the palm of the hand, with the finger 
flexed to the extent possible and extension is limited by no 
more than 30 degrees.  38 C.F.R. § 4.71a (2008).  An 
evaluation of 10 percent under Diagnostic Code 5229 requires 
limitation of motion of the index finger or of the long 
finger with a gap of one inch (2.5 centimeters) or more 
between the fingertip and the proximal transverse crease of 
the palm of the hand, with the finger flexed to the extent 
possible and extension is limited by no more than 30 degrees.  
Id.

"Ankylosis" is immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  Dorland's 
Illustrated Medical Dictionary, 93 (30th ed. 2003).

As noted above, the appellant is currently assigned a 
noncompensable rating under DC 5225.  Prior to August 26, 
2002, to warrant a higher rating there had to be a showing of 
ankylosis of the thumb, index finger, middle finger and any 
other finger, respectively.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5224, 5225, 5226, 5227 (2002).  The evidence of record 
shows that an August 1993 examination revealed old healed 
fracture with numerous metallic densities in the proximal 
phalanx of the left finger and osteopenia of both 4th and 5th 
fingers, the 4th finger otherwise in tact.  In December 1993, 
the appellant complained of stiffness in the left 5th and 4th 
finger and inability to lift.  Deformity of the left 5th 
finger and left 4th distal phalanx were noted and x-rays 
revealed old fractures, metallic foreign bodies and 
generalized osteopenic.  In the June 1995 VA compensation and 
pension examination, the appellant reported that in 1960 a 
refrigerator fell on his left ring and little finger.  He 
reported that he could not hold tools or work, and that he 
had pain in the left ring finger.  Left ring finger flexed to 
120 degrees, and abducted and adducted normally.  It was 
reported that the appellant could not make a fist with his 
hand fingers.  Left little finger unable to flex at all was 
noted.  In July 1995, MRI results showed foreign bodies 
overlie the distal end of proximal phalanx # 5.  No recent 
fracture was identified in that area and the distal 
interphalangeal joint (DIP) of the 4th finger held in 
constant flexion.  There were degenerative changes at the DIP 
joint of the 4th finger.  

The appellant was afforded another VA compensation and 
pension examination in March 1999.  During this examination, 
the appellant's complained of pain, weakness and numbness of 
the left ring and little finger.  Examination showed on 
extending the left hand, the left ring finger had 75 degrees 
of flexion at the proximal interphalangeal joint, there was 
81 degrees of flexion at the DIP and the left finger had 20 
degrees of flexion at the DIP.  The right and left fingers 
abducted and adducted normally.  Touches tips of right and 
left fingers with tip of right and left thumb tip were noted.  
There was pain on extreme flexion of the left ring and little 
finger, numbness to pinprick of the left little and ring 
fingers, and loss of some strength of grasping of the left 
hand.  X-rays showed old healed fracture left 5th proximal 
phalanx with metal density seen about the PIP joint and 
flexion deformity of DIP joint of 4th digit (ring finger).  
EMG results were incomplete due to poor patient tolerance, 
and it was shown that motor and sensory were unable to 
tolerate.  

In light of the above evidence, the Board concludes that, 
prior to August 26, 2002, the appellant's disability did not 
warrant a compensable evaluation under DC 5225 or any other 
diagnostic code pertaining to the fingers.  The appellant's 
disability was noncompensable as there was no showing of 
anklyosis of the fourth and/or index fingers of the left 
hand.  Accordingly, a compensable rating based on ankylosis 
of the hand was not warranted prior to August 26, 2002.  

The Board further finds that a compensable evaluation is not 
warranted under the new rating criteria, effective August 26, 
2002.  In the VA compensation and pension examination of 
April 2003, intermittent left hand swelling and pain were 
noted.  The examiner reported that the appellant is 
independent in activities of daily living but had trouble 
with lifting and prolonged ambulation.  Functional defects 
within normal limits bilaterally and decreased left hand grip 
motor power 4/5 were noted.  There were left hand deformities 
with painful range of motion of the PIP/DIP joints of the 
index and ring fingers.  Unable to extend left 4th DIP/HELS 
in 45 degree of flexion was also noted.  Examination in 
February 2002 revealed numerous small radiopaque opaque 
densities overlying the bone of the distal one third of the 
proximal phalanx of the left finger probably due to prior 
injury.  It was shown that involvement of the proximal 
interphalangeal (PIP) joint space was questionable on study 
but the rest of the study unremarkable.  No acute fractures, 
subluxations or dislocations, lytic or blastic bony lesions 
or other arthritic or degenerative changes were identified.  

In October 2007, Dr. P opined that the appellant's service 
connected residuals of injuries to his 4th and index finger 
of the left hand have lead to significant functional impact 
as he cannot fully extend or contract these fingers.  Also, 
in October 2007, the appellant's wife stated that the 
appellant's injured left hand has caused him difficulty 
holding a job and that the injury has worsened over the 
years.  

Via various statements the appellant has maintained that he 
injured his 4th ring and pinkie finger, not his index finger 
in service.  He reported that he was a welding mechanic.  He 
never had any problems until service and when he separated 
from service it got progressively worse.  He has reported 
that he has had inadequate VA examinations.  He has reported 
that he does not have strength or the ability to hold things 
for long periods of time and that he can make a fist but with 
a lot of pain.  He has noted trouble buttoning his shirts 
because of pain.  According to the appellant, he has 
arthritis in the fingers but can make a fist and that his 
primarily complaint is not necessarily about the range of 
motion.  He reported swelling.  

In light of the above evidence, the Board concludes that the 
appellant's disability does not warrant a compensable 
evaluation under DC 5225 or any other diagnostic code 
applicable to the fingers.  There is no showing of anklyosis 
of the fourth and/or index fingers of the left hand.  
Accordingly, a compensable rating based on ankylosis of the 
hand is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 
5219, 5223, 5225 (2008).

Furthermore, an increased rating is not warranted based on 
limitation of motion.  Under DC 5229 limitation of motion of 
the index finger with a gap of one inch (2.5 centimeters) or 
more between the fingertip and the proximal transverse crease 
of the palm of the hand, with the finger flexed to the extent 
possible and extension is limited by no more than 30 degrees 
warrants a 10 percent rating.  At most the evidence shows, 
there are left hand deformities with painful range of motion 
of the PIP/DIP joints of the index and ring fingers, and 
there is 45 degrees of flexion.  The Board recognizes that 
the August 1993 examiner reported that the appellant could 
not make a fist with his hand fingers and the April 2003 
examiner reported that the appellant was unable to extend the 
left 4th DIP.  However, the Board notes that during his 
hearing in October 2006, the appellant asserted that he could 
close his fingers to the crease of his palm and that his 
finger was not stiff.  These results do not justify an 
increased rating based on limitation of motion.  

The Board has considered whether there is additional 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  The appellant has 
reported subjective complaints of loss of strength, swelling, 
the inability to hold things for long periods of time and the 
inability to make a fist without pain during the pendency of 
this claim.  The April 2003 VA examiner noted that the 
appellant was independent in activities of daily living but 
had trouble with lifting and prolonged ambulation.  Dr. P has 
opined that the appellant's service connected residuals of 
injuries to his fourth and index finger of the left hand have 
lead to significant functional impact as he cannot fully 
extend or contract these fingers.  However, the appellant has 
reported that he can make a fist but not without pain.  
Although the appellant experiences loss of strength and pain 
with motion, the Board finds that the severity of the 
appellant's residuals of injury to the fourth finger and 
index finger of the left (minor) hand is already contemplated 
in the assigned disability rating.  

The Board notes that the appellant has stated that he has 
arthritis.  However, in the April 2003 examination no acute 
fractures, subluxations or dislocations, lytic or blastic 
bony lesions or other arthritic or degenerative changes were 
identified.  

The Board has considered whether the issue above should be 
referred to the Director of the Compensation and Pension 
Service or the Under Secretary for Benefits for extra-
schedular consideration under the provisions of 38 C.F.R. § 
3.321(b)(1) (2008).  However, the Board notes that the record 
reflects that the appellant has not required frequent periods 
of hospitalization for his disability and that the 
manifestations of the disability are contemplated by the 
schedular criteria.  Therefore, there is no reason to believe 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the schedular 
criteria.  Therefore, referral of the case for extra-
schedular consideration is not in order.  The preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.  


ORDER

Service connection for degenerative disc disease of the 
lumbar spine, spinal stenosis and anterolisthesis is granted.

Service connection for adjustment disorder with mixed anxiety 
and depressed mood is granted.  

An increased rating for residuals of injury to the fourth 
finger and index finger of the left (minor) hand, currently 
rated noncompensable is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


